DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 29th, 2022 has been entered. New claims 16-18 have been added. Claims 1-18 are pending and currently examined.
Applicant’s amendments to the Abstract, Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed May 5th, 2022. 
The affidavits under 37 CFR 1.130(a) filed on August 29th, 2022 are sufficient to overcome the rejection of claims 1-15 based on Fontana et al. 2017 ("Serine ADP-ribosylation reversal by the hydrolase ARH3", eLife 2017;6:e28533.) and claims 1-11, 14, and 15 based on Bonfiglio et al. 2017 ("Serine ADP-Ribosylation Depends on HPF1". Molecular Cell, Volume 65, Issue 5, 2 March 2017, Pages 932-940.e6). Fontana and Bonfiglio were disqualified as prior art under 102(b)(1)(a) by the submission of the affidavits under 37 CFR 1.130(a) providing evidence of reliance that the disclosure was made by joint inventors named on the instant application. 

Drawings
The drawings were received on August 29th, 2022.  Figures 1D, 2A, 2B, and 4A-4G of the drawings are not acceptable. The text in Figures 1D, 2A, 2B, and 4A-4G is not clear and reduces legibility significantly. Appropriate correction to improve clarity and legibility of the text in these figures is requested in replacement Drawings (see MPEP § 1.84). 

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  
Claim 2 recites the abbreviation “PARG” in lines 2 and 3 without spelling it out in its first instance. Abbreviations in claims should be fully spelled out when first recited. 
Claim 4 recites the abbreviation “min” in line 2 without spelling it out in its first instance. Abbreviations in claims should be fully spelled out when first recited.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action mailed on May 5th, 2022.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 8, 9, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs-Seymour et al. 2016 (Molecular Cell, Vol. 62 (3), p. 432-442) in view of Piao et al. 2010 (Genes, Chromosomes & Cancer, Vol. 50 (1), p. 13-24) as evidenced by Leidecker et al. 2016 (Nature Chemical Biology, Vol. 12 (12), p. 998-1000), and Trevigen (HT Universal Chemiluminescent PARP Assay Kit with Histon-coated Strip Wells, Cat# 4676-096-K).
Regarding claim 1, Gibbs-Seymour et al. discloses an in vitro PARP-1-dependent ADP-ribosylation reaction using recombinant PARP-1 and C4orf27 (HPF1) together with NAD+ and DNA in an aqueous buffered solution (p. 438, left column, second paragraph, p. 441, left column, third paragraph). Gibbs-Seymour followed the protocols for the PARP activity assay kit by Trevigen to perform the in vitro ADP-ribosylation reactions; however, the recombinant proteins were mixed before the addition of NAD+ to the reaction and 0.1 µM of PARP-1, 1 µM histones, and 1 to 25 µM C4orf27 (HPF1) were used in the reaction. 100 µM of NAD+ were used by Gibbs-Seymour in the reaction (p. 441, left column, third paragraph). Claim 1 specifies the aqueous buffered solution comprises at least 50 nM of PARP-1. Gibbs-Seymour discloses use of 0.1 µM of PARP-1 which is at least 50 nM. Additionally, claim 1 requires at least 100 nM HPF1. Gibbs-Seymour discloses using 1 to 25 µM of C4orf27 (HPF1) which is at least 100 nM. The Trevigen PARP activity assay kit includes 10X Activated DNA comprising activated herring sperm DNA in 10 mM Tris-Cl (pH 8.0) and 1 mM EDTA to be used in the reaction. While an exact concentration of DNA is not disclosed, the DNA is contained in an aqueous buffered solution of 10 mM Tris-Cl at pH 8 which is between the 5 to 60 mM range of a buffer recited in claim 1 and is between the disclosed pH range of 5.0 to 9.0. Claim 1 recites the aqueous buffered solution comprises up to 600 µM protein or peptide. Gibbs-Seymour teaches 1 µM histones which is less than 600 µM.  While Gibbs-Seymour doesn’t teach that the serine residues on the histones are ADP-ribosylated by PARP-1 and C4orf27, Leidecker et al. discovered that serine is a target site for ADP-ribosylation on histones (Abstract, Figs. 2a-2b, Supplementary Table 1, Supplementary Note, p. 3, p.4, first two paragraphs). The histones used by Gibbs-Seymour have at least one serine residue as Gibbs-Seymour recorded ADP-ribosylation of the histones. Therefore, one of ordinary skill in the art would expect that serine is ADP-ribosylated in the in vitro reaction disclosed by Gibbs-Seymour.
Gibbs-Seymour does not disclose the aqueous buffered solution comprises 0.2 to 2.5 mM NAD+ and at least 10 µg/mL sonicated DNA. 
Piao et al. discloses using 10 µg/mL of sonicated DNA and 200 µM (.2 mM) of NAD+ in an in vitro PARP-1 Activity test (p. 16 left column, last two paragraphs, right column, first passage). The test was performed using the Trevigen PARP assay kit similarly to Gibbs-Seymour.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted the concentrations of NAD+ and activated DNA in the aqueous buffered solution of Gibbs-Seymour’s in vitro ADP-ribosylation assay with the 0.2 mM NAD+ and 10 µg/mL of sonicated DNA concentrations disclosed by Piao to arrive at the claimed invention. One of ordinary skill in the art would have had a reasonable expectation of success as Piao demonstrated their ADP-ribosylation methods in vitro using the same Trevigen PARP Assay kit as Gibbs-Seymour did.
Regarding claim 15, Gibbs-Seymour in view of Piao do not disclose a kit for the production of a serine ADP-ribosylated protein or peptide. However, Gibbs-Seymour in view of Piao disclose each and every element of the kit recited in claim 15 as discussed in the rejection of claim 1 above. 	It would have been obvious to one of ordinary skill in the art at the time of the invention to have organized the elements of the ADP-ribosylation reaction rendered obvious by the combined references into a kit because one of skill in the art appreciated that organizing experimental reagents prior to use is a standard laboratory practice which saves time and reduces the frequency of errors.  
Regarding claim 3, Gibbs-Seymour discloses that the reaction is performed using the Trevigen PARP Assay kit (p. 441, left column, third paragraph). In the Trevigen protocol (Cat# 4676-096-K), the reaction is carried out at room temperature which is defined by the International Union of Pure and Applied Chemistry as 25 °C. 25 °C falls within 15-35 °C as recited in claim 3. 
Regarding claim 4, Gibbs-Seymour discloses that the ADP-ribosylation reaction is carried out for 20 minutes which is lower than the claimed reaction time of at least 90 minutes (p. 441, left column, third paragraph). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to increase the reaction time to identify optimum conditions and obtain the degree of ADP-ribosylation of protein desired, with reasonable expectation of success, by allowing more reaction product to be formed by extending the time of reaction. The results would have been predictable to one of ordinary skill in the art as the function of the enzymes and effects on their substrates were known. 
Regarding claim 8, Gibbs-Seymour discloses dialyzing the histone proteins used in the ADP-ribosylation reaction in 12 mM NaCl and 2 mM MgCl2 (p. 441, left column, first paragraph: Recombinant Protein Production). These concentrations fall in the concentration ranges recited in claim 8. 
Regarding claim 9, Gibbs-Seymour discloses dialyzing the histone proteins used in the ADP-ribosylation reaction in 50 mM Tris-HCl (p. 441, left column, first paragraph), which is within the concentration range recited in claim 9.
Regarding claim 14, Gibbs-Seymour discloses the ADP-ribosylation reaction is performed in vitro (p. 441, left column, first paragraph). Thus, performing the ADP-ribosylation reaction in vitro is prima facie obvious.
Regarding claim 16, Gibbs-Seymour does not disclose the sonicated DNA comprises DNA fragments of 10 to 330 bp. 
Piao discloses the DNA used in their ADP-ribosylation reactions have a size of 200-500 base pairs which is considered to be optimal for PARP activation (p. 16, right column, first passage). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted the DNA used in the ADP-ribosylation reaction by Gibbs-Seymour with the sonicated DNA used in Piao that are between 200-500 base pairs to optimize PARP activation. 
Regarding claim 17, Gibbs-Seymour discloses using 0.1 µM (100 nM) PARP-1 in the ADP-ribosylation reaction which is in the concentration range recited in the claim (p. 441, left column, third paragraph). 
Regarding claim 18, Gibbs-Seymour discloses using 1 to 25 µM C4orf27 (HPF1) which is at least 0.5 µM (p. 441, left column, third paragraph).     

Claims 2, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs-Seymour et al. 2016 (Molecular Cell, Vol. 62 (3), p. 432-442) in view of Piao et al. 2010 (Genes, Chromosomes & Cancer, Vol. 50 (1), p. 13-24) as applied to claims 1, 3, 4, 8, 9, and 14-18 above, and further in view of Leidecker et al. 2016 (Nature Chemical Biology, Vol. 12 (12), p. 998-1000).
Regarding claim 2, Gibbs-Seymour in view of Piao disclose the invention of claim 1 as outlined above. Gibbs-Seymour discloses adding recombinant PARG to the in vitro ADP-ribosylation reaction and incubating for an additional 30 minutes (p. 441, left column, third paragraph). Gibbs-Seymour does not disclose the concentration of PARG used. 
Leidecker discloses utilizing a 1 µM human PARG to analyze poly-ADP-ribose (PAR) stability and investigate the potential loss of serine ADP-ribosylation during acid incubation (p. 7, third paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have tested the known concentration of 1 µM human PARG as disclosed by Leidecker in the in vitro ADP-ribosylation reaction taught by Gibbs-Seymour, which already includes PARG incubation in the reaction. 
Regarding claim 6, Gibbs-Seymour does not specify that at least one of the amino acids neighboring the at least one serine is a basic amino acid. However, Leidecker observed that the neighboring amino acids to the histone ADP-ribosylated serine residues are basic (usually Lysine (K)) (Figs. 2a-2b). Thus, one of ordinary skill in the art would have expected that the serine on the histones used in Gibbs-Seymour have neighboring basic amino acids, as evidenced by Leidecker, since Gibbs-Seymour recorded ADP-ribosylation of the histones. Leidecker demonstrated that serine is a target site for histone ADP-ribosylation.  
Regarding claims 10 and 11, Gibbs-Seymour does not disclose purifying the serine ADP-ribosylated protein or peptide from the reaction mix. 
Leidecker discloses purifying histones used in in vitro ADP-ribosylation reactions (p. 7, first and second paragraphs). Leidecker purifies the histones after the ADP-ribosylation reaction to perform further biochemical processing. The purification is performed using ion chromatography on sulfopropyl(SP)-Sepharose resin (p. 4, fifth and sixth paragraphs, p. 5, first passage-third paragraph), which is a strong cation exchanger. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have performed the purification of the histones after ADP-ribosylation, as disclosed by Leidecker, in the in vitro ADP-ribosylation reaction disclosed by Gibbs-Seymour to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make this combination in order to perform further biochemical processing.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbs-Seymour et al. 2016 (Molecular Cell, Vol. 62 (3), p. 432-442) in view of Piao et al. 2010 (Genes, Chromosomes & Cancer, Vol. 50 (1), p. 13-24) as applied to claims 1, 3, 4, 8, 9, and 14-18 above, and further in view of Leung et al. (WO2016201257; previously cited in the Non-Final Rejection 05/05/2022).
Regarding claim 5, Gibbs-Seymour in view of Piao disclose the invention of claim 1 as outlined above. Gibbs-Seymour does not disclose the addition of a fresh pool of NAD+ to the reaction at least every 90 minutes.  
Leung teaches that both WT and E988Q PARP1 were incubated with 0.6 µM (1.85 kBq/ µL, 37 kBq/sample) 32P- NAD+ for 10 minutes at room temperature, following which WT PARP1 was incubated with 1 mM NAD+ for 10 minutes at room temperature (page 39, lines 13-17). This is interpreted as an addition of a fresh pool of NAD+ at a rate of every 10 minutes to allow for polymer elongation.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to combine prior art elements. Gibbs-Seymour does not teach the addition of a fresh pool of NAD+. Leung discloses the addition of a fresh pool of NAD+ every 10 minutes to allow for polymer elongation. The addition of a fresh pool of NAD+ does not otherwise affect the reaction process of Leung, and therefore the method of Gibbs-Seymour would have been expected to perform the same function in combination with Leung as it does separately. As the effects of adding a fresh pool of NAD+ are known (elongation of the polymer), an ordinarily skilled artisan would have found the results of the combination predictable. All of the claimed elements were known in the prior art, an ordinarily skilled artisan could have combined the elements with no change in their respective functions, and combination would have yielded predictable results. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbs-Seymour et al. 2016 (Molecular Cell, Vol. 62 (3), p. 432-442) in view of Piao et al. 2010 (Genes, Chromosomes & Cancer, Vol. 50 (1), p. 13-24) as applied to claims 1, 3, 4, 8, 9, and 14-18 above, as evidenced by Erler et al. 2014 (Biophysical Journal, Vol. 107 (12), p. 2911-2922; previously cited in the Non-Final Rejection 05/05/2022).
Regarding claim 7, Gibbs-Seymour in view of Piao disclose the invention of claim 1 as outlined above. Gibbs-Seymour utilizes histones as the protein in the ADP-ribosylation reaction. Histones contain positively charged tails rich in arginine and lysine, as evidenced by Erler et al. (p. 2911, column 1, last paragraph, p. 2912, Fig. 1, caption, Fig. 1, blue and red amino acids).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs-Seymour et al. 2016 (Molecular Cell, Vol. 62 (3), p. 432-442) in view of Piao et al. 2010 (Genes, Chromosomes & Cancer, Vol. 50 (1), p. 13-24) as applied to claims 1, 3, 4, 8, 9, and 14-18 above, and further in view of Deppmann 2003 (BioTechniques, Vol. 34, p. 56-59; previously cited in the Non-Final Rejection 05/05/2022) and Leidecker et al. 2016 (Nature Chemical Biology, Vol. 12 (12), p. 998-1000), as evidenced by Gallagher 2006 (Current Protocols in Molecular Biology, Vol. 75 (1), p. 8.4.1-8.4.37; previously cited in the Non-Final Rejection 05/05/2022) and Erler et al. 2010 (Biophysical Journal, Vol. 107 (12), p. 2911-2922; previously cited in the Non-Final Rejection 05/05/2022).
Regarding claim 12, Gibbs-Seymour in view of Piao disclose the invention of claim 1 as outlined above. Gibbs-Seymour discloses analyzing the ADP-ribosylation products by SDS-PAGE (p. 439-440, Figs. 4D-F, captions). Gibbs-Seymour does not disclose the polarity of the gel. 
Deppmann discloses that reverse-polarity PAGE gel allows only peptides with net positive charge to migrate, which is more selective (p. 56, center column, last paragraph).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to arrive at the instantly claimed invention because it would have been obvious to try choosing from a finite number of identified, predictable solutions. Gel polarity is either forward or reversed/inverted, as a function of the type of gel, and polarity affects the direction of protein movement along the gel as evidenced by Gallagher (page 3, second to last paragraph). Deppmann teaches that reversing the polarity would be more selective for positively charged peptides, which would include the positively charged tail regions of histones in the method of Gibbs-Seymour. One of ordinary skill in the art would be motivated to use the polarity that would be more selective for the peptides to be examined. The result would have been predictable and an ordinarily skilled artisan would have reasonable expectation of success because Deppmann teaches that this is selective for positive charges, and Gibb-Seymour’s method uses histones which are known to have positively charged tails, as evidenced by Erler (page 2911, column 1, last paragraph, first line).
Regarding claim 13, Gibbs-Seymour does not disclose what staining technique is used in the SDS-PAGE. 
Leidecker discloses using coomassie blue staining for the SDS-PAGE used to analyze the products of an in vitro ADP-ribosylation reaction (p. 7, first paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined Leidecker’s coomassie staining the histones in the SDS-PAGE assay with Gibbs-Seymour’s SDS-PAGE analysis to arrive at the claimed invention. Coomassie blue staining is a routine procedure in protein gel electrophoresis and is thus prima facie obvious.  

Response to Arguments
Applicant’s arguments, see p. 8, second to last paragraphs, p. 10, first to last paragraphs, p. 11, first to last paragraphs, filed 8/29/2022, with respect to the rejections of claims 1-15 under 35 U.S.C. 112(b) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of newly found prior art references. 


Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PAUL SELWANES whose telephone number is (571)272-9346. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/J.P.S./Examiner, Art Unit 1657